Order filed August 21, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00567-CR
                                   ____________

                        CALVIN T. POWELL, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1396247

                                    ORDER

      Appellant filed a pro se notice of appeal from his conviction for manufacture
or delivery of a controlled substance after a plea of guilty. A partial clerk’s record
was filed August 12, 2014. The record refers to the previous record filed June 24,
2014, in the same cause related to appellant’s pro se application for writ of habeas
corpus, which is docketed under our appeal number 14-14-00457-CR. Our review
has determined neither record contains the documents related to appellant’s plea of
guilty or the judgment of conviction. Accordingly, we issue the following order
pursuant to Tex. R. App. P. 34.5(c).

       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before September 2, 2014, containing the following:

       1. Appellant’s plea of guilty;

       2. Judgment of conviction sentencing appellant on or about June 17, 2014;

       3. Appellant’s signed Waiver of Right of Appeal; and

       4. Order appointing counsel for appeal, if any.

       If any omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM